            Case 1:18-cv-11099-ALC Document 49 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                 10/5/20
SOUTHERN DISTRICT OF NEW YORK

 BLOCKCHAIN MINING SUPPLY AND
 SERVICES LTD. ,

                                   Plaintiff,                  18-cv-11099 (ALC)
                       -against-                               ORDER OF DISCONTINUANCE
 SUPER CRYPTO MINING, INC. ET AL,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         Plaintiff should provide the Court with the specific formal discovery requests it seeks to

make with respect to jurisdiction and the alter-ego/veil-piercing claim. These requests should be

submitted by October 12, 2020.

SO ORDERED.

Dated:      October 4, 2020
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
